DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 	“damping layer” of claim 7, and the
“interjoined track plates” of claim 17must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	"respective sliding elements for reducing friction" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the respective sliding elements on page 9, lines 9-12, to be things such as “small rollers or sleds or the like, to reduce friction with the floor surface”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially on a floor level” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only describes the "substantially on a floor level" limitation as being "easily accessed by a user", as in page 5, lines 15-16. This description is insufficient for defining what the term "substantially" entails. 
Appropriate clarification and correction is required.
Claims 5, 6, 7, and 16 are objected to as being dependent upon a rejected base claim. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (EP 1186322 A2).
Regarding claim 1, Ohta teaches an apparatus for physical activity [abstract], comprising:
a frame (12);
a plurality of rollers rotatably connected to said frame (25; 23: driving roller with driving roller shaft, 24; 30: tension roller with tension roller shaft, 32) [0027; 0031];
a belt (20: endless belt) mounted on said plurality of rollers and revolving to define moving belt surfaces comprising:
an activity belt surface being configured for physical activity of at least one user and delimited by a side of said frame (20: upper portion; 21: upper surface);
a return belt surface (20b: lower portion) being configured for revolving said belt in a never-ending loop (20: endless belt) [abstract];
wherein said return belt surface is elevated with respect to said activity belt surface (‘elevated loop structure’ in annotated figure 2 below).

    PNG
    media_image1.png
    334
    612
    media_image1.png
    Greyscale


Regarding claim 4, Ohta further teaches the apparatus of claim 1, wherein said activity belt surface (20; 21) is substantially on a floor level [abstract- the tension member is mounted so that the distance between the lower portion of the endless belt is smaller than the diameter of the driving roller; 0033- wherein a height H from earth contact surface G to the upper portion 20 may be equal to 40mm or lower, preferably 30mm].

Regarding claim 5, Ohta further teaches the apparatus of claim 4, further comprising a sliding table (22: running plate with sliding surface) [0026] for supporting a bottom side of said activity belt surface [0026], and for reducing friction thereof [0026- wherein the running plate is made of a hard resin, wherein one of ordinary skill in the art would infer that material would aid in a low friction environment, and the sliding table comes into a sliding contact with the upper portion for support; 0028- wherein the driving roller 23 and lower portion 20b are arranged with the running plate 22 and endless belt 20 in order to allow proper rotation of the belt and reduce resistance].

Regarding claim 6, Ohta further teaches the apparatus of claim 5, wherein said sliding table (22) comprises at least one lateral ramp section (41) for access to said activity belt surface [0035 & 0034].

Regarding claim 8, Ohta further teaches the apparatus of claim 1, further comprising a tensioning system (33: tension adjusting unit; 32: tension roller shaft with tension roller 30; ‘tensioning system’ in annotated figure 1 below) [0031 & 0032] for said belt (20).

    PNG
    media_image2.png
    382
    665
    media_image2.png
    Greyscale

Regarding claim 9, Ohta further teaches the apparatus of claim 8, wherein said tensioning system (‘tensioning system’ of annotated figure 1 above) comprises a displacer associated to at least one of said rollers to vary a length of said never-ending loop [0031 & 0032- wherein it adjusts the depressing tension force to be applied by the tension roller against the belt, it also comprises an elongate hole 34 formed in the shaft support 31 for moveably inserting the tension roller shaft 32 into there so it can be rolled to different spaces within that hole to add or release tension, it displaces the tension roller 30, thereby adjusting the tension of the endless belt 20].

Regarding claim 10, Ohta further teaches the apparatus of claim 1, wherein said belt (20) comprises a flexible material band [0025- wherein (20) designates an endless belt having a flexible or bendable property].

Regarding claim 11, Ohta further teaches the apparatus of claim 1, further comprising at least one motor (27: driving motor) associated to at least one driving roller of said plurality of rollers [0030- associated via the power transmission 28 wherein the driven sprocket 28b is mounted to the driving roller shaft 24 in a coaxial relationship with the driving roller 23].

    PNG
    media_image3.png
    272
    406
    media_image3.png
    Greyscale

Regarding claim 15, Ohta further teaches the apparatus of claim 1, wherein said one user is a human user (‘human user’ as seen in annotated figure 5 below). 
    PNG
    media_image4.png
    527
    505
    media_image4.png
    Greyscale

Claims 1-2, 8, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinert (US 6,217,487 B1).
Regarding claim 1, Reinert teaches an apparatus for physical activity (abstract), comprising:
a frame (13 & 'lower frame' of annotated figure below); 
a plurality of rollers (121, 123, 125, 127, 129) rotatably connected ('axels' in annotated figure below) to said frame (13 & 'lower frame' of annotated figure below);
a belt mounted on said plurality of rollers and revolving to define moving belt surfaces comprising [Col. 5, lines 19-22; Col. 12, lines 63-65]: 
an activity belt surface being configured for physical activity (133) of at least one user (17) and delimited by a side of said frame (13 & 'lower frame' of annotated figure below);
a return belt surface (131) being configured for revolving said belt in a never-ending loop [Col. 12, lines 63-67];
 	wherein said return belt surface is elevated with respect to said activity belt surface ('elevated return' in annotated figure below).

    PNG
    media_image5.png
    485
    472
    media_image5.png
    Greyscale

Regarding claim 2, Reinert further teaches the apparatus of claim 1, wherein 
said frame (13 & 'lower frame' of annotated figure above in claim 1) is configured to define an elevated loop structure ('elevated return' of annotated figure above in claim 1), so that said return belt surface (131) runs above said activity belt surface (133).

Regarding claim 8, Reinert further teaches the apparatus of claim 1, further comprising 
a tensioning system (121: roller) for said belt (119).

Regarding claim 10, Reinert further teaches the apparatus of claim 1, wherein said belt (119) comprises a flexible material band [Col. 7, lines 54-58; Col. 12, lines 59-61].

Regarding claim 11, Reinert further teaches the apparatus of claim 1, further comprising at least one motor associated to at least one driving roller of said plurality of rollers [Col. 7, lines 57-64; Col. 12, lines 59-61].

Regarding claim 15, Reinert further teaches the apparatus of claim 1, wherein said at least one user is a human user (17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Kueker et al. (US 2018/0369634 A1, hereinafter Kueker).
Regarding claim 17, Ohta further teaches the apparatus of claim 1, including said belt (20).
However, Ohta does not teach that the belt is comprised of a plurality of interjoined track plates, nor do they teach that the track plates each comprise respective sliding elements for reducing friction.
Kueker, in the same field of endeavor, teaches a plurality of interjoined track plates [Kueker: 0047- treadmills which utilize a running belt formed of individual slats; 0048- includes an endless belt 102 formed of a plurality of slats or links riding upon a support surface or treadbase], each comprising respective sliding elements for reducing friction [Kueker: 0047- the treadbase will generally be a low friction support to eliminate as much friction as possible between the belt and the treadbase; 0054- wherein the belt 102 may be arranged so as to not slip on the drive roller by providing proper tensioning, by utilizing proper coefficients of friction, by having treads in the underside of the belt which engage with the counterpart treads].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the belt of Ohta to include the plurality of track plates as well as a friction reduction element. One of ordinary skill in the art would have been motivated to make this inclusion as interjoined track plates are a reasonable substitute to alternative belt arrangements, and reducing the friction is beneficial so as to not slip under ordinary loads [Kueker: 0054 & 0055].

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta, further in view of Carducci (US 9,433,819 B1) .
Regarding claim 7, Ohta further teaches the apparatus of claim 5, further comprising a sliding table (22) and at least one user (annotated figure 5 of claim 15 that includes a human user). 
However, Ohta does not teach that below the sliding table includes a damping layer to reduce impact shocks for the user.
Carducci, in the same field of endeavor, teaches a damping layer to reduce impact shock (Carducci: 12: interior foam core) [Carducci: Col. 4, lines 58-61- wherein the embodiments are intended to provide a treadmill 10 having a foam-supported treadmill belt 50 that provides a cushioned and force-absorbing layer; Col. 6, lines 25-47].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ohta to include the damping layer of Carducci. One of ordinary skill in the art would have been motivated to make this inclusion for the benefit of lessening the stress of repeated impacts on the user’s limbs [Carducci: Col. 6, lines 37-40].

Regarding claim 16, Ohta further teaches the apparatus of claim 6, comprising said at least one lateral ramp section (41) [0035 & 0034] as well as an activity belt surface (20: upper portion; 21: upper surface).
However, Ohta does not teach the configuration for centering said activity belt surface.
Carducci, in the same field of endeavor, teaches a configuration for centering an activity belt [Carducci: Col. 6, lines 5-9- wherein the track 60 includes a central region 58 covered by the belt 50, first and second guide tracks 51, 52 are attached to opposed longitudinal sides of the central region 58 and are capable of guiding the belt 50 to rotate in a desired rotational direction].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus and activity belt surface of Ohta, with the centering, longitudinal sides of Carducci. One of ordinary skill in the art would have been motivated to make this modification for the benefit of guiding the belt in a desired fashion and keeping it on track [Carducci: Col. 6, lines 5-9].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta, further in view of Yi (US 2009/0176629 A1).
Regarding claim 12, Ohta further teaches the apparatus of claim 1, comprising at least one user (annotated figure 5 of claim 15 that includes a human user) on an activity belt surface (20: upper portion; 21: upper surface).
However, Ohta does not teach a detection system for detecting a position of said user.
Yi, in the same field of endeavor, teaches a detection system (Yi: 47: pressure sensor array) for detecting a position of a user [Yi: 0043- the pressure sensor array 47 is a device in which a plurality of pressure sensors is arranged, and detects the current position of an exerciser by detecting the foot load of the exerciser; wherein the exerciser equates to the at least one user of Ohta].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ohta with the inclusion of the pressure sensor array system of Yi. One of ordinary skill in the art would have been motivated to make this inclusion for the benefit of determining the location and rate of the user, as well as being able to make speed adjustments as a result of the sensed data [Yi: 0042 & 0043].

Regarding claim 13, Ohta and Yi further describe the apparatus with respect to the modifications of claim 12, further configured for controlling a revolving speed of said belt depending on said detected position [Yi: 0043- pressure sensor array 47 to detect current position and pace of an exerciser; 0042- wherein the pressure sensor array determines the position and rate of exercise of the exerciser, which is communicated to the control unit 40 which uses that information to control the RPM of the motor 45; wherein the motor 45 of Yi equates to the driving motor 27 of Ohta] of said at least one user (Ohta: annotated figure 5 of claim 17 that includes a human user).

Regarding claim 14, Ohta teaches the apparatus of claim 1, furthering comprising a controller (43) for the user to set a desired speed [0039].
However, Ohta is silent to whether that controller includes a multimedia system.
Yi, in the same field of endeavor, teaches a multimedia system (Yi: 42: display unit) [Yi: 0039].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller device of the apparatus of Ohta to include the multimedia display unit of Yi. One of ordinary skill in the art would have been motivated to make this inclusion for the benefit of being able to display various types of exercise information so the user can be more aware of their exercise status [Yi: 0038 & 0039].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Reinert further teaches the apparatus of claim 2, including an elevated loop structure (‘elevated return’ of annotated figure above in claim 1) and an activity belt surface (133) for at least one user (17) to stand on.
However, Reinert does not teach that the elevated loop structure is sized so as to allow said at least one user to stand on said activity belt surface while also being below said return belt surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker (US 2017/0333748 A1) teaches a shock absorbing layer and track guide.
Sankai et al (US 2018/0140496 A1) teaches a walking aid frame over a user, including a ramp system.
Donoughe (US 2018/0110236 A1) teaches a large wheel structure going over top a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 9am-6pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784